                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

PABON GONZALEZ,

         Plaintiff,
                                                   Case No. 19-cv-443-jdp
    v.

SANDY MCCARDLE and
J. PAYNE,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




         /s/                                                7/15/2019
         Peter Oppeneer, Clerk of Court                     Date
